Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/18/2021 has been fully considered. Claims 1, 3, 10, 17, 18, 25 were amended. Claims 35 -39 were newly added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312168_A1 (RAANAN) in view of US 3,874,694 A (STEPHENSON). US 6,062,449  (KAHN) and US 2012/0292893 (BACA ET AL). 
With respect to claim 35,  Raanan discloses a protective device (hip protector system 1; figure 3a, paragraph [0186]) comprising: an airbag assembly (airbags 86) configured to extend at least partially around a waist or hips of an individual (as shown extending around a waist of a wearer 200; figure 4); 
a buckle (buckle 10h and latch 10k, collectively) attached to the air bag assembly (as shown; figure 3a), the buckle comprising a first buckle half (buckle 10h), and a 
 and an airbag actuator (gas canister 81) configured to actuate the airbag assembly (the gas canister 81 contains, compressed gas 80 for inflating airbags 86; paragraph [0191]). 
Raanan further discloses further comprising: an adjustable support strap (pouch 10 (support strap)) is adjustable by an adjustment clamp 10; figure 3a, paragraph [0307]) having a first end (left end) attached to the first buckle half (as shown attaching to buckle 10h; figure 3a), and a second end (right end) attached to the second buckle half (as shown attached to latch 10k; figure 3a); 
Raanan further discloses; comprising a first outer cover (compartment 10a; figure 3a) that covers the air bag assembly (as shown the compartment 10a covers the airbags 86; figure 3a).
Raanan further discloses further comprising a second, removable outer cover (decorative cover 12 (second outer cover) is closed around the pouch 10 via hook-and-loop fasteners 12a; figure 3c, paragraph [0240]) configured to cover the first outer cover (as shown the decorative cover 12 ' would also cover the compartment 10a (first outer cover) when used; figures 3a, 3c).
The device of  Raanan does not disclose wherein at least a portion of the airbag actuator is disposed in the first buckle half or the second buckle half. 
The device of Stephenson discloses wherein at least a portion of the airbag „ actuator (pressure chamber 8; figure 1) is disposed in the first buckle half or the 
In order to reduce damages to the device, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed  to modify Raanan’s buckle and latch with Stephenson's tongue and buckle and to further modify Raanan's gas canister to be disposed within the tongue as taught by Stephenson because, as Stephenson discloses, the, tongue is made of metal (Stephenson; column 7, lines 15-20); the modified structure would benefit Raanan’s hip protector system by providing an additional protection for the gas canister by disposing it in the metal tongue for preventing damages to the canister if it impact the floor when the user falls.
The device of Raanan teaches wherein the airbag assembly (86) is attached (10a) to the support strap (10);
wherein the buckle (10h, 10k) is attached to the airbag assembly via the support strap (10, figure 3a);

Raanan does not disclose wherein the second, removable outer cover has a U-shape. Rather, Raanan discloses wherein the second, removable outer cover (decorative cover 12 is closed around the pouch 10 via hook-and-loop fasteners 12a; figure 3c, paragraph [0240]) has a C-shape (as shown; figure 3c). In order to reduce production costs, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Raanan's decorative cover to have a U-shape because the U-shape would require less use of material and the C-shape since it covers less portion of the pouch. Additionally, Raanan discloses the decorative cover is made 
Raanan does not disclose wherein the second, removable outer cover comprises a first U-shaped clip and a second U-shaped clip at a first end and a second end of the second, removable outer cover, respectively. However, Raanan discloses the second, removable outer cover (decorative cover 12; figure 3c). Kahn discloses a U-shaped clip (as shown a U-shaped clip 10; figure 1).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Raanan's hook-and-loop fasteners with Kahn’s U-shaped clips for attaching the decorative.; cover to the pouch because, as Kahn discloses, the clips provide for rigid attachment to the belt while allowing ease of repositioning (Kahn; column 1, lines 30-35); the modified structure benefits Raanan’s by using Kahn’s attached clips, which is more rigidly attached the hook-and-loop fasteners.   
The device of Raanan is silent with respect to the first buckle half and the second buckle half having grooves configured to engage with the first and second u shaped clips.
The device of Baca et al discloses the buckle (221, 380) having grooves configured to engage with the connectors of the fabric cover (para 0032), in combination 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify he attachment structure of the fabric cover as taught by Baca et al. in order to provide a tightly secured frictional fit (para 0033).

Claims 36 -38 is/are rejected under 35 U.S.C. 103 as being unpatentable over and US 2012/0292893 (BACA ET AL) and US 3,874,694 A (STEPHENSON)

With respect to claim 36, A protective device comprising:
an airbag (130) assembly configured to extend at least partially around a waist or hips o an individual (Figure 2).
a buckle (124, 126)  attached to the airbag assembly, the buckle comprising a first buckle half (124), and a second buckle half (126), the first and second buckle halves being attachable to and detachable from one another (para 0034); and
an airbag actuator configured to actuate the airbag assembly (para 0016);
and wherein the first buckle half comprises a flexible hatch (380, para 0030) configured to expand when the air bag assembly is inflated.
The device of Baca et al. substantially discloses the claimed invention but is lacking the actuator disposed in a half of the buckle. 
The device of Stephenson discloses wherein at least a portion of the airbag „ actuator (pressure chamber 8; figure 1) is disposed in the first buckle half or the 
In order to improve protection it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed  to modify Baca’s buckle with the buckle of to further modify the gas canister to be disposed within buckle in order to provide an improved wear of the device since the device of Stephenson will not operate unless properly secured (abstract). 
With respect to claim 37, The protective device of claim 36, wherein the flexible hatch is formed of an elastomeric material (para 0030).


With respect to claim 38,  A protective device comprising:
an airbag (130)  assembly configured to extend at least partially around a waist or hips of an individual; 
a buckle (126, 124) attached to the airbag assembly, the buckle comprising a first buckle half, and a second buckle half (Figure 2), the first and second buckle halves being attachable to and detachable from one another;
an airbag actuator (144) configured to actuate the airbag assembly; 
and a proximity sensor (134) configured to detect whether the individual is wearing the protective device incorrectly (indicates that the buckle is correctly fastened (para 0018), and to disable the airbag assembly when the protective device is worn incorrectly by the individual (para 0018)

In order to improve protection it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed  to modify Baca’s buckle with the buckle of to further modify the gas canister to be disposed within buckle in order to provide an improved wear of the device since the device of Stephenson will not operate unless properly secured (abstract). 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,874,694 (STEPHENSON) in view of 11,089,146 (McLeod et al.). 
The device of Stephenson discloses, 
With respect to claim 39, A protective device comprising:
an airbag assembly (inflatable band 25; figure 2, column 5, lines 30-35)  configured to extend at least partially around a waist or hips of an individual;
a buckle (tongue 1 and buckle 2 collectively; figure 1) attached to the air bag assembly (as shown the tongue 1 is attached to the inflatable band 25) figure,2), the buckle comprising a first buckle half (tongue 1), and a second buckle half (buckle 2), the first and second buckle halves being attachable (the tongue 1 is inserted into the buckle 2; column 4, lines 50-55) to and detachable from one another (disengagement of the tongue 1 from the buckle 2; column 3, lines 65-68); and an airbag actuator (pressure chamber 8) configured to actuate the airbag,(assembly,(the pressurized gas is released through the passageway 30 of the chamber 8 into the conduit 10 and inflates the inflatable band ,25;,column 5, lines 45-50). The device of Stephenson discloses a 
The device of McLeod discloses a first inertial sensor (212)  configured to measure 3-dimensional motions (Column 3, line 15)  and disposed on a predetermined location on the protective device, wherein the first inertial sensor comprises a 9-axis inertial measurement sensor (Column 10, lines 40-50); It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the sensor disclosed by McLeod et al. in order to provide more accurate measurements of data improving the function of the device. 



Allowable Subject Matter
Claims 1, 3-34 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a device that specifically requires buckle having two halves with an actuator and an airbag.   It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious an airbag assembly, used in combination with a buckle having a first half having a base portion and a second half, and an actuator extending from the base portion, and said actuator having a second portion located in the second buckle half.  Prior art does not teach or fairly suggest that the first buckle half having an actuator . 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732